ORDER ON MANDATE
PER CURIAM
WHEREAS, the judgment of this court was entered on December 31, 1974 (305 So.2d 851) reversing the order of dismissal of the Circuit Court of Dade County, Florida, in the above styled cause, and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed November 18, 1976 (339 So.2d 648) and mandate now lodged in this court quashed this court’s judgment with directions;
NOW, THEREFORE, It is Ordered that the mandate of this court entered in this cause on January 28,1975 is withdrawn, the opinion and judgment of this court filed herein on December 31,1974 is vacated, the said opinion and judgment by the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of dismissal of the circuit court herein appealed is reinstated and affirmed. Costs *983allowed shall be taxed in the trial court (Rule 3.16 b Florida Appellate Rules).